Citation Nr: 0407990	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for the post-operative 
scar and repair of the separated acromial-clavicular joint in 
the left upper extremity, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The appellant served on active duty in the Coast Guard from 
January 1942 to September 1945.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied an evaluation in excess of 10 
percent for the appellant's service-connected left shoulder 
disability.

In July 2002, a Travel Board hearing was held at the RO 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony has been associated with 
the claims file.  Thereafter, the Board denied the 
appellant's left shoulder claim at issue in a decision dated 
December 2, 2002.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).

In December 2003, the parties filed a Joint Motion for Remand 
and requested a stay of proceedings pending a ruling on the 
Joint Motion.  The bases for the Motion for Remand were that 
a new examination was needed to measure the appellant's left 
shoulder limitation of motion due to pain and that the Board 
had not adequately addressed VA's compliance with the duty to 
notify, under 38 U.S.C.A. § 5103(a), pursuant to the Court's 
holding in Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).  A December 2003 Order of the Court granted the Joint 
Motion and vacated the Board's decision.  The issue on appeal 
was remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Order of the Court and the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim for a left shoulder increased 
rating and of what part of such evidence 
he should obtain and what part the RO 
will yet attempt to obtain on his behalf.  
He should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  The RO should obtain the appellant's 
relevant medical treatment records 
pertaining to the left shoulder from any 
VA facility identified by the appellant, 
to the extent not already on file.  

3.  The RO should obtain the appellant's 
relevant medical treatment records 
pertaining to the left shoulder from any 
private doctor and/or hospital identified 
in the evidence or record or by the 
appellant, to the extent not already on 
file.  

4.  After the above development is 
completed, the RO should schedule the 
appellant for a VA orthopedic examination 
in order to determine the current degree 
of severity of his left shoulder 
disability.  The claims file must be made 
available to, and be reviewed by, the 
examiner in conjunction with the 
examination.

Any special diagnostic studies, such as 
x-rays, deemed necessary should be 
performed.  The examiner should describe 
all symptomatology due to the appellant's 
service-connected left shoulder 
disability.  Specific findings should be 
made with respect to the location, size 
and shape of any scars identified as a 
result of the examination with a detailed 
description of any associated pain or 
tenderness as well as any limitations 
caused by any adhesions or nerve 
impairment, including impairment 
affecting motion and strength of the left 
upper extremity function.  The rationale 
for all opinions expressed should also be 
provided.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific limitation of motion, 
expressed in degrees of motion lost, due 
to/accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  

The examiner should also describe the 
existence and severity of any left upper 
extremity muscle atrophy, any 
incoordination, any weakened movement and 
any excess fatigability on use.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, loss of sensation, instability, 
weakness, or interference with 
weightbearing, as well as pain and/or 
swelling on use.  The examiner should 
clearly identify all symptomatology that 
can be associated with the left shoulder 
disability.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the appellant 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

5.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

6.  Thereafter, the RO should 
readjudicate the appellant's left 
shoulder claim.  If the benefits sought 
on appeal remain denied, the appellant 
and the appellant's representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including Esteban v. Brown, 6 Vet. App. 
259 (1994), DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) and 38 C.F.R. § 3.321.  
All relevant evidence of record should be 
addressed.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


